Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the Amendment filed on 01/08/2021.

Rejection of Claim 15 under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that claim 15 has been amended to delete “step for”.
Examiner’s Response:
Upon the claim amendment, the 112b rejection is withdrawn.

Rejection of Claims 1, 15, 18, and 25 under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant cites page 11, lines 7-29 for support for new claim 25. Applicant argues that Suzuki explains that VM migration plan generation program 1101 judges whether or not the service level of the VM 2001 will be improved more than the current service level by changing the path used by the host computer 200 (S4070). To achieve this, Suzuki judges whether the I/O response performance with respect to the logical unit 390 (or the virtual logical unit 510) of the VM 2001 will be improved. Applicant's claimed arrangement, however, recites that the host device is further configured to map the process identified in the notification to the particular application, and to perform at least one automated action relating to the particular application based at least in part on the notification identifying the process. 
Examiner’s Response:
Applicant's arguments have been fully considered but they are not persuasive. 
First, claim 25 renders written description issue. Claim 25 recites “initiating migration of the particular application from a first virtual machine that utilizes the given path to a second virtual machine that does not utilize the given path”. Applicant cites Pg.11, Ln.7-29 in the specification for the written description support. However, the cited specification only describes migrating an application from a first host device to a second host device, rather than migrating the application from a first virtual machine to a second virtual machine. In fact, the migration of the application is realized by migrating a virtual machine from a first host machine (physical server) to a second host machine, rather than migrating the application from a first virtual machine to a second virtual machine (See specification “An application comprising at least one process generating IO operations directed to a particular one of the storage devices 106 associated with the given path may be migrated from one of the host devices 102 that utilizes the given path to another one of the host devices 102 that does not utilize the given path… implement the live migration of running virtual machines from one physical server impacted by the problematic path to another physical server that is not impacted by the problematic path”). In fact, the claimed invention uses the same method as SUZUKI that migrates an application by migrating the virtual machine that executing the application, instead of migrating the application from a first virtual machine to a second virtual machine. 
However, despite the 112a issue with claim 25, a new reference THOMAS (US 2014/0310401) is introduced to combine with NAGINENI-KOBASHI-SUZUKI to teach claim 25. Please see the complete Graham v. Deere analysis in the 103 rejection. 
Regarding claims 1, 15, and 18, NAGINENI teaches “wherein the host device is further configured: to map the process identified in the notification to the particular application” (Col.13, Ln.16-18; Col.13, Ln.21-35; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; some applications such as Oracle™, have a timeout for I/O operations to complete where I/O timeout causes the application to return a failure or enter a fail state. The DMP driver of the present examples operates to keep this parameter, time to fail path, within such application timeout windows as long as another healthy path is available. This is achieved, at least in part by performing parallel analysis of all possible paths to a particular storage LUN…tests on alternative paths can be scheduled to test non-overlapping paths first. Thereby, the chances of a failing element within the failed path similarly causing an alternative path to fail are minimized. Thus a healthy path would be expected to be found sooner). [Comment: the Oracle applications are the “processes” that generate the “I/O operations” to a particular/mapped storage LUN with notifications of failure of path(s).] NAGINENI further teaches “perform at least one automated action … based at least in part on the notification identifying the process” (Col.16, Ln.14-32, Once the path has been marked THROTTLE, a check is performed at step S6-9 to determine whether there are any I/Os pending on the path. If there are I/O's pending on the path, the at step S6-11 a next pending I/O is selected and at step S6-13 a check is performed to determine whether an alternative path is available for that I/O. If an alternative path is available, the I/O is rescheduled to the alternative path at step S6-15 … Once the I/O has been rescheduled or moved as appropriate, the process returns to step S6-9 to determine whether any more I/Os remain scheduled to the path … Once no more I/Os remain scheduled to the path, processing continues at step S6-19 where error analysis of the path is carried out. This error analysis can include steps discussed above in relation to FIG. 5. Once the path health analysis is completed, a check is performed at step S6-21 to determine whether the path is healthy). In addition, since the automated action is for the problematic path being used by a particular application (Col.13, Ln.16-18; Col.13, Ln.21-35), NAGINENI implies “one automated action relating to the particular application”.
In analogous teaching of I/O performance, SUZUKI explicitly teaches an application on a virtual machine (VM) comprising a process that generates I/O operation(s) to a particular storage device via a particular path, and determining the particular path is problematic. SUZUKI further teaches that in response to determining that the process using the particular problematic path is from the application/VM, namely mapping the process using the particular problematic path to the application/VM, the application/VM/process is migrated from the current host computer to a new host computer which has access (another path) to the same particular storage device to avoid using the problematic path in order to meet I/O response-time metrics of application/VM/process (“automated action”) (Fig.19, Fig.20, Fig.22, S4070-S4090; ¶ [0060], ¶ [0152], ¶ [0221-0223], ¶ [0226], ¶ [0239-0243], ¶ [0077], Each VM 2001 can execute an application program (AP) 2005 as if it is a stand-alone physical computer; each VM 2001 is required that the service level that can be provided to the user or the application program is equal to or greater than the requested service level 113302. When response time (I/O response time with respect to the logical unit) is used as the metrics of SLA; the VM migration plan generation program 1101 judges whether or not the service level of the VM 2001 will be improved than the current service level by changing the path used by the host computer 200  (S4070). Specifically, it judges whether the I/O response performance with respect to the logical unit 390 (or the virtual logical unit 510) of the VM 2001 will be improved than the current performance (whether the response time will be shortened than the current state)…The judgement can be done, for example, by specifying the combination of paths from the host computer 200 to which the VM 2001 can migrate to the logical unit 390 related to the VM 2001…if the result of S4070 is positive, it means that the VM 2001 is operating on an inappropriate host computer 200, or issuing an I/O using an inappropriate path...If the VM 2001 is not operating on an appropriate host computer 200 (S4080: Yes), the VM migration plan generation program 1101 outputs a notice to the input/output device 130 to recommend migrating the VM 2001 (S4090); in a case where a host computer satisfying the requested service level of the VM that is more appropriate than the host computer currently executing the VM exists, the appropriate host computer to which the VM should be migrated can be selected; the management computer can search for a migration destination host computer capable of satisfying the service level of an application program (AP)… have the AP executed in a migration destination host computer…there are two access paths from the host computer 200 (a) to the logical unit…“path A”…“path B”…when failure occurs to path A (such as C-I/F) and the host computer 200 (a) switches the path for accessing the logical unit to path B, the I/O performance (response performance) is deteriorated, so that it may not be possible for the object (VM or AP) being executed in the host computer to satisfy the requested service level… the computer can judge whether the requested service level can be satisfied by executing VM or AP in the host computer 200 (b); an migrate the VM 2001 from the host computer 200 (a) to 200 (b)…the condition under which the VM 2001 can be migrated is that the host computers 200 (a) and 200 (b) are in a state capable of accessing (having access paths to) the same volume (logical unit or virtual logical unit). 
Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device as taught by SUZUKI into determining an I/O process using a problematic path to access a storage device as taught by NAGINENI-KOBASHI, such that in response to mapping an I/O process using a problematic path to an application/VM, an automatic action would be performed; specially the automatic action would be migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device. One of ordinary skill in the art would have been motivated to do so because SUZUKI recognizes that it would have been advantageous to map a path performance issue (response time), associated with an application/VM I/O process, to a current host in order to determine that the I/O process is on an inappropriate host and therefore should be migrated to a new host to avoid using the problematic path to access a storage device (¶ [0213] and ¶ [0009-0012], if the path(s) that can be used by from the host computer is/are either increased or not as a result of S1010, the VM migration plan generation program 1101 judges whether the service level of the VM 2001 can be improved or not (for example, if the response time is used as the metrics of SLA, whether the response performance can be improved or not). Then, the information of the host computer (migration destination host computer 200 of the VM 2001) capable of improving the service level can be output; select an appropriate host computer as the destination for migrating the VM that enables to improve the I/O performance…a plurality of host computers and a storage system…The storage system has a volume provided with a plurality of access paths from the host computer… If the management computer detects that there has been a change… selects the host computer capable of satisfying the requested service level based on the computed results). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining I/O path response-time performance issue (in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device) as taught by SUZUKI into another known method of determining a I/O path response-time performance issue by a multipath I/O driver as taught by NAGINENI-KOBASHI to yield predictable and reasonably successful results, especially given that SUZUKI, NAGINENI, and KOBASHI are in the same field of determining I/O path response-time issue (KSR MPEP 2143).
	Therefore NAGINENI, KOBASHI, and SUZUKI in combination teaches the independent claims.


DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites “initiating migration of the particular application from a first virtual machine that utilizes the given path to a second virtual machine that does not utilize the given path”. Applicant cites Pg.11, Ln.7-29 in the specification for the written description support. However, the cited specification only describes migrating an application from a first host device to a second host device, rather than migrating the application from a first virtual machine to a second virtual machine. In fact, the migration of the application is realized by migrating a virtual machine from a first host machine (physical server) to a second host machine, rather than migrating the application from a first virtual machine to a second virtual machine (See specification “An application comprising at least one process generating IO operations directed to a particular one of the storage devices 106 associated with the given path may be migrated from one of the host devices 102 that utilizes the given path to another one of the host devices 102 that does not utilize the given path… implement the live migration of running virtual machines from one physical server impacted by the problematic path to another physical server that is not impacted by the problematic path”). Therefore the limitations regarding migrating an application from a first virtual machine to a second virtual machine renders written description issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11, 14-15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NAGINENI (U.S. Patent No. 7,668,981 B1), in view of KOBASHI (U.S. Pub. No. 2016/0246749 A1), and further in view of SUZUKI (U.S. Pub. No. 2018/0004425 A1), hereinafter NAGINENI-KOBASHI-SUZUKI.
Per claim 1, NAGINENI teaches “An apparatus comprising: a host device comprising a processor and a memory coupled to the processor; (Claim 11, one or more processors; memory storing program instructions executable by the one or more processors) configured to communicate over a network with a storage system comprising a plurality of storage devices; (Fig.2; Col.5, Ln.5-17; Col.5, Ln.32-41; Col.6, Ln.54-55; FIG. 1 shows a schematic representation of a computing environment 1 in which a storage area network (SAN) is deployed…The servers 7 are connected via a SAN fabric 9 to a number of storage devices 11; FIG. 2 shows a…SAN fabric 9. The fabric 9 connects a number of servers (SERVER0, SERVER1, SERVER2) to a number of storage devices (STOR0, STOR1, STOR2, STOR3)…; a host system of the SAN…server 7 a, 7 b, 7 c) the host device further comprising: a set of input-output queues; (Col.14, Ln.64-Col.15, Ln.2; Col.12, Ln.39-40; Col.16, Ln.48-51; As part of normal I/O, the DMP driver maintains elaborate statistical information for each I/O on each paths in the SAN. Additionally, each path will have an associated throttle queue…; an associated backlog occurring for the path and will have marked the path THROTTLE; a throttling process can be implemented based on…a queue backlog condition to allow a path to be cleared if unexpected slowness occurs) and a multi-path input-output driver configured to select input-output operations from the set of input-output queues for delivery to the storage system over the network; (Col.6, Ln.27-28; Col.6, Ln.54-Col.7, Ln.6; Col.16, Ln.14-2; dynamic multipathing (DMP); the DMP driver resides in a host system of the SAN. The DMP driver resides separately on each server 7 a, 7 b, 7 c connected to the SAN…The DMP driver of the present examples maintains two tables to manage the paths over the SAN. These tables are a table of LUNs identified as being part of the SAN by the host system and a table of paths to each of the LUNs in first table…the services of DMP are invoked and DMP driver selects one of the available healthy paths for the I/O request; Once the path has been marked THROTTLE, a check is performed at step S6-9 to determine whether there are any I/Os pending on the path. If there are I/O's pending on the path, the at step S6-11 a next pending I/O is selected and at step S6-13 a check is performed to determine whether an alternative path is available for that I/O. If an alternative path is available, the I/O is rescheduled to the alternative path at step S6-15) wherein the multi-path input-output driver is further configured: to send a predetermined command to the storage system over […a path…] from the host device to the storage system; to monitor a response time for the predetermined command on […the path…]; and to detect a performance issue with at least a given one of the paths based at least in part on the monitored response time (Col.8, Ln.34-35; Col.3, Ln.52-55; Col.14, Ln.17-2; Claim 1; Claim 2; Claim 9; the DMP driver… updating the statistics of the paths participating in I/O; proactively anticipate a possible unstable condition in the SAN by monitoring the response times of the I/O requests, and speed up the subsequent recovery by re-routing the packets through unaffected parts of the SAN; The throttling process of the present examples is based on the premise that the response of ongoing I/Os, measured as the time of completion of I/O… this sudden slowness can act as a trigger to throttle I/Os on affected paths; analyzing a first set of one or more statistics of a first path of the plurality of paths…analyzing a second set of one or more statistics of the first path by generating test traffic; determining that a time for completing an I/O request is below a predetermined amount of time; wherein the first and second sets of statistics include one or more of the following statistics: a start time of an I/O request, an end time of an I/O request) to identify a particular one of the storage devices associated with the given path for which the performance issue is detected; to map the particular storage device to at least one process that generates input-output operations directed to the particular storage device; and to generate a notification identifying the process so as to permit the process to be mapped to a particular application running on the host device; wherein the host device is further configured: to map the process identified in the notification to the particular application” (Col.13, Ln.16-18; Col.13, Ln.21-35; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; some applications such as Oracle™, have a timeout for I/O operations to complete where I/O timeout causes the application to return a failure or enter a fail state. The DMP driver of the present examples operates to keep this parameter, time to fail path, within such application timeout windows as long as another healthy path is available. This is achieved, at least in part by performing parallel analysis of all possible paths to a particular storage LUN…tests on alternative paths can be scheduled to test non-overlapping paths first. Thereby, the chances of a failing element within the failed path similarly causing an alternative path to fail are minimized. Thus a healthy path would be expected to be found sooner). [Comment: the Oracle applications are the “processes” that generate the “I/O operations” to a particular/mapped storage LUN with notifications of failure of path(s).]
	Moreover, although NAGINENI teaches sending a command to a path to monitor response time, however NAGINENI does not explicitly teach sending a same command to a plurality of paths and monitoring the response time for each of the plurality of paths. Therefore NAGINENI does not explicitly teach “send a predetermined command to the storage system over each of a plurality of paths…to monitor a response time…on each of the paths”.
In analogous teaching of I/O multipath, KOBASHI teaches a plurality of host devices connecting to a storage system through a plurality of paths (¶ [0092] and ¶ [0199], in the storage system 1, the host device 2 and the storage device 3 are communicatively connected to each other through a plurality of paths 4; the number of the host devices 2 included in the storage system 1 or the number of the storage devices 3 may be appropriately changed). KOBASHI further teaches a multipath driver in a host device sending a predetermined command to a storage system over a plurality of paths and monitoring a response time on each of the paths (Fig.1, 2, 4, ¶ [0103], ¶ [0134-0136], claim 5, the host device 2 functions as the multipath driver 5 (the path management section 11, the information acquisition section 12…; (i) The information acquisition section 12 issues a read request for reading data having a fixed size (for example, 512 KB) from a predetermined logical volume through each of all paths 4 connected to the host device 2. (ii) The information acquisition section 12 receives each response from the storage device 3 in response to the read request issued in (i), and stores differences of the received response times for respective paths 4 in the memory 20; For example, when a response from the storage device 3 through a path “0” is 20 ms after issuing a Read IO command and a response from the storage device 3 through a path “1” is 10 ms after issuing a Read IO command; issue a first data access command through each of the plurality of paths to the storage device, measure response times of responses to the first data access command through the respective paths).
Thus, given the teaching of KOBASHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending a predetermined command to a plurality of paths and monitoring a response time for each of the plurality of paths of KOBASHI into sending a command to a path and monitoring a response time of NAGINENI for detecting a performance issue with a path, such that a predetermined command would be sent to a plurality of paths and a response time for each of the plurality of paths would be monitored to detect a performance issue with a path. One of ordinary skill in the art would have been motivated to do so because KOBASHI recognizes that it would have been advantageous to monitor a difference in response times for a plurality of paths in response to a predetermined command to detect a delay (¶ [0170], the information acquisition section 12 issues a read request for reading data of a fixed size (for example, 512 KB) to a predetermined logical volume through all paths 4 connected to the host device 2 (A6). In addition, the information acquisition section 12 receives a response from each storage device 3 in response to the issued read request, and records the difference between the response times of responses received through the respective paths 4 to the management information 203 in the memory 102 as the cross access delay time). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of measuring a response time (measuring response times for a plurality of paths responsive to a same predetermined command) as taught by KOBASHI into another known method of measuring a response time for a path in response to command as taught by NAGINENI to yield predictable and reasonably successful results, especially given that KOBASHI and NAGINENI are in the same field of endeavor of I/O multipath from a host to a storage system by a multipath driver (KSR MPEP 2143).
Furthermore, NAGINENI further teaches “perform at least one automated action … based at least in part on the notification identifying the process” (Col.16, Ln.14-32, Once the path has been marked THROTTLE, a check is performed at step S6-9 to determine whether there are any I/Os pending on the path. If there are I/O's pending on the path, the at step S6-11 a next pending I/O is selected and at step S6-13 a check is performed to determine whether an alternative path is available for that I/O. If an alternative path is available, the I/O is rescheduled to the alternative path at step S6-15 … Once the I/O has been rescheduled or moved as appropriate, the process returns to step S6-9 to determine whether any more I/Os remain scheduled to the path … Once no more I/Os remain scheduled to the path, processing continues at step S6-19 where error analysis of the path is carried out. This error analysis can include steps discussed above in relation to FIG. 5. Once the path health analysis is completed, a check is performed at step S6-21 to determine whether the path is healthy). In addition, the automated action is for the problematic path being used by a particular application (Col.13, Ln.16-18; Col.13, Ln.21-35; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; some applications such as Oracle™, have a timeout for I/O operations to complete where I/O timeout causes the application to return a failure or enter a fail state. The DMP driver of the present examples operates to keep this parameter, time to fail path, within such application timeout windows as long as another healthy path is available. This is achieved, at least in part by performing parallel analysis of all possible paths to a particular storage LUN…tests on alternative paths can be scheduled to test non-overlapping paths first. Thereby, the chances of a failing element within the failed path similarly causing an alternative path to fail are minimized. Thus a healthy path would be expected to be found sooner). [Comment: the Oracle applications are the “processes” that generate the “I/O operations” to a particular/mapped storage LUN with notifications of failure of path(s).] Thus NAGINENI implies “one automated action relating to the particular application”.
 	In analogous teaching of I/O performance, SUZUKI explicitly teaches an application on a virtual machine (VM) comprising a process that generates I/O operation(s) to a particular storage device via a particular path, and determining the particular path is problematic. SUZUKI further teaches that in response to determining that the process using the particular problematic path is from the application/VM, namely mapping the process using the particular problematic path to the application/VM, the application/VM/process is migrated from the current host computer to a new host computer which has access (another path) to the same particular storage device to avoid using the problematic path in order to meet I/O response-time metrics of application/VM/process (“automated action”) (Fig.19, Fig.20, Fig.22, S4070-S4090; ¶ [0060], ¶ [0152], ¶ [0221-0223], ¶ [0226], ¶ [0239-0243], ¶ [0077], Each VM 2001 can execute an application program (AP) 2005 as if it is a stand-alone physical computer; each VM 2001 is required that the service level that can be provided to the user or the application program is equal to or greater than the requested service level 113302. When response time (I/O response time with respect to the logical unit) is used as the metrics of SLA; the VM migration plan generation program 1101 judges whether or not the service level of the VM 2001 will be improved than the current service level by changing the path used by the host computer 200  (S4070). Specifically, it judges whether the I/O response performance with respect to the logical unit 390 (or the virtual logical unit 510) of the VM 2001 will be improved than the current performance (whether the response time will be shortened than the current state)…The judgement can be done, for example, by specifying the combination of paths from the host computer 200 to which the VM 2001 can migrate to the logical unit 390 related to the VM 2001…if the result of S4070 is positive, it means that the VM 2001 is operating on an inappropriate host computer 200, or issuing an I/O using an inappropriate path...If the VM 2001 is not operating on an appropriate host computer 200 (S4080: Yes), the VM migration plan generation program 1101 outputs a notice to the input/output device 130 to recommend migrating the VM 2001 (S4090); in a case where a host computer satisfying the requested service level of the VM that is more appropriate than the host computer currently executing the VM exists, the appropriate host computer to which the VM should be migrated can be selected; the management computer can search for a migration destination host computer capable of satisfying the service level of an application program (AP)… have the AP executed in a migration destination host computer…there are two access paths from the host computer 200 (a) to the logical unit…“path A”…“path B”…when failure occurs to path A (such as C-I/F) and the host computer 200 (a) switches the path for accessing the logical unit to path B, the I/O performance (response performance) is deteriorated, so that it may not be possible for the object (VM or AP) being executed in the host computer to satisfy the requested service level… the computer can judge whether the requested service level can be satisfied by executing VM or AP in the host computer 200 (b); an migrate the VM 2001 from the host computer 200 (a) to 200 (b)…the condition under which the VM 2001 can be migrated is that the host computers 200 (a) and 200 (b) are in a state capable of accessing (having access paths to) the same volume (logical unit or virtual logical unit). 
Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device as taught by SUZUKI into determining an I/O process using a problematic path to access a storage device as taught by NAGINENI-KOBASHI, such that in response to mapping an I/O process using a problematic path to an application/VM, an automatic action would be performed; specially the automatic action would be migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device. One of ordinary skill in the art would have been motivated to do so because SUZUKI recognizes that it would have been advantageous to map a path performance issue (response time), associated with an application/VM I/O process, to a current host in order to determine that the I/O process is on an inappropriate host and therefore should be migrated to a new host to avoid using the problematic path to access a storage device (¶ [0213] and ¶ [0009-0012], if the path(s) that can be used by from the host computer is/are either increased or not as a result of S1010, the VM migration plan generation program 1101 judges whether the service level of the VM 2001 can be improved or not (for example, if the response time is used as the metrics of SLA, whether the response performance can be improved or not). Then, the information of the host computer (migration destination host computer 200 of the VM 2001) capable of improving the service level can be output; select an appropriate host computer as the destination for migrating the VM that enables to improve the I/O performance…a plurality of host computers and a storage system…The storage system has a volume provided with a plurality of access paths from the host computer… If the management computer detects that there has been a change… selects the host computer capable of satisfying the requested service level based on the computed results). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining I/O path response-time performance issue (in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device) as taught by SUZUKI into another known method of determining a I/O path response-time performance issue by a multipath I/O driver as taught by NAGINENI-KOBASHI to yield predictable and reasonably successful results, especially given that SUZUKI, NAGINENI, and KOBASHI are in the same field of determining I/O path response-time issue (KSR MPEP 2143).

Per claim 15, NAGINENI teaches “A method comprising: configuring a host device comprising a processor and a memory coupled to the processor; (Claim 11, one or more processors; memory storing program instructions executable by the one or more processors) configuring a multi-path input-output driver of the host device to communicate with a storage system over a network; (Fig.2, Col.6, Ln.27-28; Col.6, Ln.54-Col.7, Ln.6; Col.5, Ln.5-17; dynamic multipathing (DMP); the DMP driver resides in a host system of the SAN. The DMP driver resides separately on each server 7 a, 7 b, 7 c connected to the SAN…The DMP driver of the present examples maintains two tables to manage the paths over the SAN. These tables are a table of LUNs identified as being part of the SAN by the host system and a table of paths to each of the LUNs in first table…the services of DMP are invoked and DMP driver selects one of the available healthy paths for the I/O request; FIG. 1 shows a schematic representation of a computing environment 1 in which a storage area network (SAN) is deployed…The servers 7 are connected via a SAN fabric 9 to a number of storage devices 11) configuring the multi-path input-output driver of the host device to implement steps of: sending a predetermined command to the storage system over […a path…] from the host device to the storage system; monitoring a response time for the predetermined command on […the path…]; and detecting a performance issue with at least a given one of the paths based at least in part on the monitored response time (Col.8, Ln.34-35; Col.3, Ln.52-55; Col.14, Ln.17-2; Claim 1; Claim 2; Claim 9; the DMP driver… updating the statistics of the paths participating in I/O; proactively anticipate a possible unstable condition in the SAN by monitoring the response times of the I/O requests, and speed up the subsequent recovery by re-routing the packets through unaffected parts of the SAN; The throttling process of the present examples is based on the premise that the response of ongoing I/Os, measured as the time of completion of I/O… this sudden slowness can act as a trigger to throttle I/Os on affected paths; analyzing a first set of one or more statistics of a first path of the plurality of paths…analyzing a second set of one or more statistics of the first path by generating test traffic; determining that a time for completing an I/O request is below a predetermined amount of time; wherein the first and second sets of statistics include one or more of the following statistics: a start time of an I/O request, an end time of an I/O request) identifying a particular one of the storage devices associated with the given path for which the performance issue is detected; mapping the particular storage device to at least one process that generates input- output operations directed to the particular storage device; and generating a notification identifying the process so as to permit the process to be mapped to a particular application running on the host device; wherein the host device is further configured: to map the process identified in the notification to the particular application” (Col.13, Ln.16-18; Col.13, Ln.21-35; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; some applications such as Oracle™, have a timeout for I/O operations to complete where I/O timeout causes the application to return a failure or enter a fail state. The DMP driver of the present examples operates to keep this parameter, time to fail path, within such application timeout windows as long as another healthy path is available. This is achieved, at least in part by performing parallel analysis of all possible paths to a particular storage LUN…tests on alternative paths can be scheduled to test non-overlapping paths first. Thereby, the chances of a failing element within the failed path similarly causing an alternative path to fail are minimized. Thus a healthy path would be expected to be found sooner). [Comment: the Oracle applications are the “processes” that generate the “I/O operations” to a particular/mapped storage LUN with notifications of failure of path(s).]
Moreover, although NAGINENI teaches sending a command to a path to monitor response time, however NAGINENI does not explicitly teach sending a same command to a plurality of paths and monitoring the response time for each of the plurality of paths. Therefore NAGINENI does not explicitly teach “send a predetermined command to the storage system over each of a plurality of paths…to monitor a response time…on each of the paths”.
In analogous teaching of I/O multipath, KOBASHI teaches a plurality of host devices connecting to a storage system through a plurality of paths (¶ [0092] and ¶ [0199], in the storage system 1, the host device 2 and the storage device 3 are communicatively connected to each other through a plurality of paths 4; the number of the host devices 2 included in the storage system 1 or the number of the storage devices 3 may be appropriately changed). KOBASHI further teaches a multipath driver in a host device sending a predetermined command to a storage system over a plurality of paths and monitoring a response time on each of the paths (Fig.1, 2, 4, ¶ [0103], ¶ [0134-0136], claim 5, the host device 2 functions as the multipath driver 5 (the path management section 11, the information acquisition section 12…; (i) The information acquisition section 12 issues a read request for reading data having a fixed size (for example, 512 KB) from a predetermined logical volume through each of all paths 4 connected to the host device 2. (ii) The information acquisition section 12 receives each response from the storage device 3 in response to the read request issued in (i), and stores differences of the received response times for respective paths 4 in the memory 20; For example, when a response from the storage device 3 through a path “0” is 20 ms after issuing a Read IO command and a response from the storage device 3 through a path “1” is 10 ms after issuing a Read IO command; issue a first data access command through each of the plurality of paths to the storage device, measure response times of responses to the first data access command through the respective paths).
Thus, given the teaching of KOBASHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending a predetermined command to a plurality of paths and monitoring a response time for each of the plurality of paths of KOBASHI into sending a command to a path and monitoring a response time of NAGINENI for detecting a performance issue with a path, such that a predetermined command would be sent to a plurality of paths and a response time for each of the plurality of paths would be monitored to detect a performance issue with a path. One of ordinary skill in the art would have been motivated to do so because KOBASHI recognizes that it would have been advantageous to monitor a difference in response times for a plurality of paths in response to a predetermined command to detect a delay (¶ [0170], the information acquisition section 12 issues a read request for reading data of a fixed size (for example, 512 KB) to a predetermined logical volume through all paths 4 connected to the host device 2 (A6). In addition, the information acquisition section 12 receives a response from each storage device 3 in response to the issued read request, and records the difference between the response times of responses received through the respective paths 4 to the management information 203 in the memory 102 as the cross access delay time). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of measuring a response time (measuring response times for a plurality of paths responsive to a same predetermined command) as taught by KOBASHI into another known method of measuring a response time for a path in response to command as taught by NAGINENI to yield predictable and reasonably successful results, especially given that KOBASHI and NAGINENI are in the same field of endeavor of I/O multipath from a host to a storage system by a multipath driver (KSR MPEP 2143).
Furthermore, NAGINENI further teaches “perform at least one automated action … based at least in part on the notification identifying the process” (Col.16, Ln.14-32, Once the path has been marked THROTTLE, a check is performed at step S6-9 to determine whether there are any I/Os pending on the path. If there are I/O's pending on the path, the at step S6-11 a next pending I/O is selected and at step S6-13 a check is performed to determine whether an alternative path is available for that I/O. If an alternative path is available, the I/O is rescheduled to the alternative path at step S6-15 … Once the I/O has been rescheduled or moved as appropriate, the process returns to step S6-9 to determine whether any more I/Os remain scheduled to the path … Once no more I/Os remain scheduled to the path, processing continues at step S6-19 where error analysis of the path is carried out. This error analysis can include steps discussed above in relation to FIG. 5. Once the path health analysis is completed, a check is performed at step S6-21 to determine whether the path is healthy). In addition, the automated action is for the problematic path being used by a particular application (Col.13, Ln.16-18; Col.13, Ln.21-35; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; some applications such as Oracle™, have a timeout for I/O operations to complete where I/O timeout causes the application to return a failure or enter a fail state. The DMP driver of the present examples operates to keep this parameter, time to fail path, within such application timeout windows as long as another healthy path is available. This is achieved, at least in part by performing parallel analysis of all possible paths to a particular storage LUN…tests on alternative paths can be scheduled to test non-overlapping paths first. Thereby, the chances of a failing element within the failed path similarly causing an alternative path to fail are minimized. Thus a healthy path would be expected to be found sooner). [Comment: the Oracle applications are the “processes” that generate the “I/O operations” to a particular/mapped storage LUN with notifications of failure of path(s).] Thus NAGINENI implies “one automated action relating to the particular application”.
 	In analogous teaching of I/O performance, SUZUKI explicitly teaches an application on a virtual machine (VM) comprising a process that generates I/O operation(s) to a particular storage device via a particular path, and determining the particular path is problematic. SUZUKI further teaches that in response to determining that the process using the particular problematic path is from the application/VM, namely mapping the process using the particular problematic path to the application/VM, the application/VM/process is migrated from the current host computer to a new host computer which has access (another path) to the same particular storage device to avoid using the problematic path in order to meet I/O response-time metrics of application/VM/process (“automated action”) (Fig.19, Fig.20, Fig.22, S4070-S4090; ¶ [0060], ¶ [0152], ¶ [0221-0223], ¶ [0226], ¶ [0239-0243], ¶ [0077], Each VM 2001 can execute an application program (AP) 2005 as if it is a stand-alone physical computer; each VM 2001 is required that the service level that can be provided to the user or the application program is equal to or greater than the requested service level 113302. When response time (I/O response time with respect to the logical unit) is used as the metrics of SLA; the VM migration plan generation program 1101 judges whether or not the service level of the VM 2001 will be improved than the current service level by changing the path used by the host computer 200  (S4070). Specifically, it judges whether the I/O response performance with respect to the logical unit 390 (or the virtual logical unit 510) of the VM 2001 will be improved than the current performance (whether the response time will be shortened than the current state)…The judgement can be done, for example, by specifying the combination of paths from the host computer 200 to which the VM 2001 can migrate to the logical unit 390 related to the VM 2001…if the result of S4070 is positive, it means that the VM 2001 is operating on an inappropriate host computer 200, or issuing an I/O using an inappropriate path...If the VM 2001 is not operating on an appropriate host computer 200 (S4080: Yes), the VM migration plan generation program 1101 outputs a notice to the input/output device 130 to recommend migrating the VM 2001 (S4090); in a case where a host computer satisfying the requested service level of the VM that is more appropriate than the host computer currently executing the VM exists, the appropriate host computer to which the VM should be migrated can be selected; the management computer can search for a migration destination host computer capable of satisfying the service level of an application program (AP)… have the AP executed in a migration destination host computer…there are two access paths from the host computer 200 (a) to the logical unit…“path A”…“path B”…when failure occurs to path A (such as C-I/F) and the host computer 200 (a) switches the path for accessing the logical unit to path B, the I/O performance (response performance) is deteriorated, so that it may not be possible for the object (VM or AP) being executed in the host computer to satisfy the requested service level… the computer can judge whether the requested service level can be satisfied by executing VM or AP in the host computer 200 (b); an migrate the VM 2001 from the host computer 200 (a) to 200 (b)…the condition under which the VM 2001 can be migrated is that the host computers 200 (a) and 200 (b) are in a state capable of accessing (having access paths to) the same volume (logical unit or virtual logical unit). 
Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device as taught by SUZUKI into determining an I/O process using a problematic path to access a storage device as taught by NAGINENI-KOBASHI, such that in response to mapping an I/O process using a problematic path to an application/VM, an automatic action would be performed; specially the automatic action would be migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device. One of ordinary skill in the art would have been motivated to do so because SUZUKI recognizes that it would have been advantageous to map a path performance issue (response time), associated with an application/VM I/O process, to a current host in order to determine that the I/O process is on an inappropriate host and therefore should be migrated to a new host to avoid using the problematic path to access a storage device (¶ [0213] and ¶ [0009-0012], if the path(s) that can be used by from the host computer is/are either increased or not as a result of S1010, the VM migration plan generation program 1101 judges whether the service level of the VM 2001 can be improved or not (for example, if the response time is used as the metrics of SLA, whether the response performance can be improved or not). Then, the information of the host computer (migration destination host computer 200 of the VM 2001) capable of improving the service level can be output; select an appropriate host computer as the destination for migrating the VM that enables to improve the I/O performance…a plurality of host computers and a storage system…The storage system has a volume provided with a plurality of access paths from the host computer… If the management computer detects that there has been a change… selects the host computer capable of satisfying the requested service level based on the computed results). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining I/O path response-time performance issue (in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device) as taught by SUZUKI into another known method of determining a I/O path response-time performance issue by a multipath I/O driver as taught by NAGINENI-KOBASHI to yield predictable and reasonably successful results, especially given that SUZUKI, NAGINENI, and KOBASHI are in the same field of determining I/O path response-time issue (KSR MPEP 2143).


Per claim 18, NAGINENI teaches “A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, (Claim 11; memory storing program instructions executable by the one or more processors) when executed by a host device comprising a multi-path input-output driver, the host device being configured to communicate over a network with a storage system, (Fig.2, Col.6, Ln.27-28; Col.6, Ln.54-Col.7, Ln.6; Col.5, Ln.5-17; dynamic multipathing (DMP); the DMP driver resides in a host system of the SAN. The DMP driver resides separately on each server 7 a, 7 b, 7 c connected to the SAN…The DMP driver of the present examples maintains two tables to manage the paths over the SAN. These tables are a table of LUNs identified as being part of the SAN by the host system and a table of paths to each of the LUNs in first table…the services of DMP are invoked and DMP driver selects one of the available healthy paths for the I/O request; FIG. 1 shows a schematic representation of a computing environment 1 in which a storage area network (SAN) is deployed…The servers 7 are connected via a SAN fabric 9 to a number of storage devices 11) the host device comprising a processor and a memory coupled to the processor, (Claim 11, one or more processors; memory storing program instructions executable by the one or more processors) causes the multi-path input-output driver: to send a predetermined command to the storage system over […a path…] from the host device to the storage system; to monitor a response time for the predetermined command on […the path…]; and to detect a performance issue with at least a given one of the paths based at least in part on the monitored response time (Col.8, Ln.34-35; Col.3, Ln.52-55; Col.14, Ln.17-2; Claim 1; Claim 2; Claim 9; the DMP driver… updating the statistics of the paths participating in I/O; proactively anticipate a possible unstable condition in the SAN by monitoring the response times of the I/O requests, and speed up the subsequent recovery by re-routing the packets through unaffected parts of the SAN; The throttling process of the present examples is based on the premise that the response of ongoing I/Os, measured as the time of completion of I/O… this sudden slowness can act as a trigger to throttle I/Os on affected paths; analyzing a first set of one or more statistics of a first path of the plurality of paths…analyzing a second set of one or more statistics of the first path by generating test traffic; determining that a time for completing an I/O request is below a predetermined amount of time; wherein the first and second sets of statistics include one or more of the following statistics: a start time of an I/O request, an end time of an I/O request) to identify a particular one of the storage devices associated with the given path for which the performance issue is detected; to map the particular storage device to at least one process that generates input- output operations directed to the particular storage device; and to generate a notification identifying the process so as to permit the process to be mapped to a particular application running on the host device; wherein the host device is further configured: to map the process identified in the notification to the particular application” (Col.13, Ln.16-18; Col.13, Ln.21-35; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; some applications such as Oracle™, have a timeout for I/O operations to complete where I/O timeout causes the application to return a failure or enter a fail state. The DMP driver of the present examples operates to keep this parameter, time to fail path, within such application timeout windows as long as another healthy path is available. This is achieved, at least in part by performing parallel analysis of all possible paths to a particular storage LUN…tests on alternative paths can be scheduled to test non-overlapping paths first. Thereby, the chances of a failing element within the failed path similarly causing an alternative path to fail are minimized. Thus a healthy path would be expected to be found sooner). [Comment: the Oracle applications are the “processes” that generate the “I/O operations” to a particular/mapped storage LUN with notifications of failure of path(s).]
Moreover, although NAGINENI teaches sending a command to a path to monitor response time, however NAGINENI does not explicitly teach sending a same command to a plurality of paths and monitoring the response time for each of the plurality of paths. Therefore NAGINENI does not explicitly teach “send a predetermined command to the storage system over each of a plurality of paths…to monitor a response time…on each of the paths”.
In analogous teaching of I/O multipath, KOBASHI teaches a plurality of host devices connecting to a storage system through a plurality of paths (¶ [0092] and ¶ [0199], in the storage system 1, the host device 2 and the storage device 3 are communicatively connected to each other through a plurality of paths 4; the number of the host devices 2 included in the storage system 1 or the number of the storage devices 3 may be appropriately changed). KOBASHI further teaches a multipath driver in a host device sending a predetermined command to a storage system over a plurality of paths and monitoring a response time on each of the paths (Fig.1, 2, 4, ¶ [0103], ¶ [0134-0136], claim 5, the host device 2 functions as the multipath driver 5 (the path management section 11, the information acquisition section 12…; (i) The information acquisition section 12 issues a read request for reading data having a fixed size (for example, 512 KB) from a predetermined logical volume through each of all paths 4 connected to the host device 2. (ii) The information acquisition section 12 receives each response from the storage device 3 in response to the read request issued in (i), and stores differences of the received response times for respective paths 4 in the memory 20; For example, when a response from the storage device 3 through a path “0” is 20 ms after issuing a Read IO command and a response from the storage device 3 through a path “1” is 10 ms after issuing a Read IO command; issue a first data access command through each of the plurality of paths to the storage device, measure response times of responses to the first data access command through the respective paths).
Thus, given the teaching of KOBASHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending a predetermined command to a plurality of paths and monitoring a response time for each of the plurality of paths of KOBASHI into sending a command to a path and monitoring a response time of NAGINENI for detecting a performance issue with a path, such that a predetermined command would be sent to a plurality of paths and a response time for each of the plurality of paths would be monitored to detect a performance issue with a path. One of ordinary skill in the art would have been motivated to do so because KOBASHI recognizes that it would have been advantageous to monitor a difference in response times for a plurality of paths in response to a predetermined command to detect a delay (¶ [0170], the information acquisition section 12 issues a read request for reading data of a fixed size (for example, 512 KB) to a predetermined logical volume through all paths 4 connected to the host device 2 (A6). In addition, the information acquisition section 12 receives a response from each storage device 3 in response to the issued read request, and records the difference between the response times of responses received through the respective paths 4 to the management information 203 in the memory 102 as the cross access delay time). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of measuring a response time (measuring response times for a plurality of paths responsive to a same predetermined command) as taught by KOBASHI into another known method of measuring a response time for a path in response to command as taught by NAGINENI to yield predictable and reasonably successful results, especially given that KOBASHI and NAGINENI are in the same field of endeavor of I/O multipath from a host to a storage system by a multipath driver (KSR MPEP 2143).
Furthermore, NAGINENI further teaches “perform at least one automated action … based at least in part on the notification identifying the process” (Col.16, Ln.14-32, Once the path has been marked THROTTLE, a check is performed at step S6-9 to determine whether there are any I/Os pending on the path. If there are I/O's pending on the path, the at step S6-11 a next pending I/O is selected and at step S6-13 a check is performed to determine whether an alternative path is available for that I/O. If an alternative path is available, the I/O is rescheduled to the alternative path at step S6-15 … Once the I/O has been rescheduled or moved as appropriate, the process returns to step S6-9 to determine whether any more I/Os remain scheduled to the path … Once no more I/Os remain scheduled to the path, processing continues at step S6-19 where error analysis of the path is carried out. This error analysis can include steps discussed above in relation to FIG. 5. Once the path health analysis is completed, a check is performed at step S6-21 to determine whether the path is healthy). In addition, the automated action is for the problematic path being used by a particular application (Col.13, Ln.16-18; Col.13, Ln.21-35; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; some applications such as Oracle™, have a timeout for I/O operations to complete where I/O timeout causes the application to return a failure or enter a fail state. The DMP driver of the present examples operates to keep this parameter, time to fail path, within such application timeout windows as long as another healthy path is available. This is achieved, at least in part by performing parallel analysis of all possible paths to a particular storage LUN…tests on alternative paths can be scheduled to test non-overlapping paths first. Thereby, the chances of a failing element within the failed path similarly causing an alternative path to fail are minimized. Thus a healthy path would be expected to be found sooner). [Comment: the Oracle applications are the “processes” that generate the “I/O operations” to a particular/mapped storage LUN with notifications of failure of path(s).] Thus NAGINENI implies “one automated action relating to the particular application”.
 	In analogous teaching of I/O performance, SUZUKI explicitly teaches an application on a virtual machine (VM) comprising a process that generates I/O operation(s) to a particular storage device via a particular path, and determining the particular path is problematic. SUZUKI further teaches that in response to determining that the process using the particular problematic path is from the application/VM, namely mapping the process using the particular problematic path to the application/VM, the application/VM/process is migrated from the current host computer to a new host computer which has access (another path) to the same particular storage device to avoid using the problematic path in order to meet I/O response-time metrics of application/VM/process (“automated action”) (Fig.19, Fig.20, Fig.22, S4070-S4090; ¶ [0060], ¶ [0152], ¶ [0221-0223], ¶ [0226], ¶ [0239-0243], ¶ [0077], Each VM 2001 can execute an application program (AP) 2005 as if it is a stand-alone physical computer; each VM 2001 is required that the service level that can be provided to the user or the application program is equal to or greater than the requested service level 113302. When response time (I/O response time with respect to the logical unit) is used as the metrics of SLA; the VM migration plan generation program 1101 judges whether or not the service level of the VM 2001 will be improved than the current service level by changing the path used by the host computer 200  (S4070). Specifically, it judges whether the I/O response performance with respect to the logical unit 390 (or the virtual logical unit 510) of the VM 2001 will be improved than the current performance (whether the response time will be shortened than the current state)…The judgement can be done, for example, by specifying the combination of paths from the host computer 200 to which the VM 2001 can migrate to the logical unit 390 related to the VM 2001…if the result of S4070 is positive, it means that the VM 2001 is operating on an inappropriate host computer 200, or issuing an I/O using an inappropriate path...If the VM 2001 is not operating on an appropriate host computer 200 (S4080: Yes), the VM migration plan generation program 1101 outputs a notice to the input/output device 130 to recommend migrating the VM 2001 (S4090); in a case where a host computer satisfying the requested service level of the VM that is more appropriate than the host computer currently executing the VM exists, the appropriate host computer to which the VM should be migrated can be selected; the management computer can search for a migration destination host computer capable of satisfying the service level of an application program (AP)… have the AP executed in a migration destination host computer…there are two access paths from the host computer 200 (a) to the logical unit…“path A”…“path B”…when failure occurs to path A (such as C-I/F) and the host computer 200 (a) switches the path for accessing the logical unit to path B, the I/O performance (response performance) is deteriorated, so that it may not be possible for the object (VM or AP) being executed in the host computer to satisfy the requested service level… the computer can judge whether the requested service level can be satisfied by executing VM or AP in the host computer 200 (b); an migrate the VM 2001 from the host computer 200 (a) to 200 (b)…the condition under which the VM 2001 can be migrated is that the host computers 200 (a) and 200 (b) are in a state capable of accessing (having access paths to) the same volume (logical unit or virtual logical unit). 
Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device as taught by SUZUKI into determining an I/O process using a problematic path to access a storage device as taught by NAGINENI-KOBASHI, such that in response to mapping an I/O process using a problematic path to an application/VM, an automatic action would be performed; specially the automatic action would be migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device. One of ordinary skill in the art would have been motivated to do so because SUZUKI recognizes that it would have been advantageous to map a path performance issue (response time), associated with an application/VM I/O process, to a current host in order to determine that the I/O process is on an inappropriate host and therefore should be migrated to a new host to avoid using the problematic path to access a storage device (¶ [0213] and ¶ [0009-0012], if the path(s) that can be used by from the host computer is/are either increased or not as a result of S1010, the VM migration plan generation program 1101 judges whether the service level of the VM 2001 can be improved or not (for example, if the response time is used as the metrics of SLA, whether the response performance can be improved or not). Then, the information of the host computer (migration destination host computer 200 of the VM 2001) capable of improving the service level can be output; select an appropriate host computer as the destination for migrating the VM that enables to improve the I/O performance…a plurality of host computers and a storage system…The storage system has a volume provided with a plurality of access paths from the host computer… If the management computer detects that there has been a change… selects the host computer capable of satisfying the requested service level based on the computed results). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining I/O path response-time performance issue (in response to mapping an I/O process using a problematic path to an application/VM, migrating the application/VM/process from a particular host computer to a new host computer to avoid using the problematic path for accessing a particular storage device) as taught by SUZUKI into another known method of determining a I/O path response-time performance issue by a multipath I/O driver as taught by NAGINENI-KOBASHI to yield predictable and reasonably successful results, especially given that SUZUKI, NAGINENI, and KOBASHI are in the same field of determining I/O path response-time issue (KSR MPEP 2143).


Per claim 2, NAGINENI further teaches “comprising one or more additional host devices each configured to communicate over the network with the storage system (Col.5, Ln.32-35; FIG. 2 shows a simple example of a one tier switched SAN fabric 9. The fabric 9 connects a number of servers (SERVER0, SERVER1, SERVER2) to a number of storage devices (STOR0, STOR1, STOR2, STOR3))and wherein each additional host device comprises a set of input-output queues and a multi-path input-output driver configured to select input-output operations from the set of input-output queues for delivery to the storage system over the network” (Col.6, Ln.54-Col.7, Ln.6; Col.16, Ln.14-2; Col.14, Ln.64-Col.15, Ln.2; Col.16, Ln.48-5; the DMP driver resides in a host system of the SAN. The DMP driver resides separately on each server 7 a, 7 b, 7 c connected to the SAN…The DMP driver of the present examples maintains two tables to manage the paths over the SAN. These tables are a table of LUNs identified as being part of the SAN by the host system and a table of paths to each of the LUNs in first table…the services of DMP are invoked and DMP driver selects one of the available healthy paths for the I/O request; Once the path has been marked THROTTLE, a check is performed at step S6-9 to determine whether there are any I/Os pending on the path. If there are I/O's pending on the path, the at step S6-11 a next pending I/O is selected and at step S6-13 a check is performed to determine whether an alternative path is available for that I/O. If an alternative path is available, the I/O is rescheduled to the alternative path at step S6-15; As part of normal I/O, the DMP driver maintains elaborate statistical information for each I/O on each paths in the SAN. Additionally, each path will have an associated throttle queue; a queue backlog condition to allow a path…). 

Per claim 9, NAGINENI further teaches notifying a path issue to a particular multipath driver on a particular host server out of a plurality of multipath drivers on a plurality of host servers (Col.6, Ln. 27-28; Col.13, Ln.16-18; Col.6, Ln.54-56; dynamic multipathing (DMP); the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY; the DMP driver resides in a host system of the SAN. The DMP driver resides separately on each server 7 a, 7 b, 7 c connected to the SAN). Thus NAGINENI implies mapping the performance issue to a particular host device and thus implies “wherein a given one of the multi-path input-output drivers is further configured to map the given path for which a performance issue is detected to a particular one of the host devices”.
In analogous teaching of I/O performance, SUZUKI explicitly teaches determining a path, associated with response-time performance issue, being used by a current host computer (an I/O process on the current host computer) for accessing a storage device, namely mapping the path with the performance issue to the current host computer. SUZUKI further teaches, based upon the determination of the path issue associated with the current host for accessing the storage device, determining that the process is on an inappropriate host computer and responsively migrate the process from the current host computer to a new host computer which has access (another path) to the same storage device to avoid using the problematic path (Fig.19, Fig.20, Fig.22, S4070-S4090; ¶ [0060], ¶ [0152], ¶ [0221-0223], ¶ [0226], ¶ [0239-0243], ¶ [0077], Each VM 2001 can execute an application program (AP) 2005 as if it is a stand-alone physical computer; each VM 2001 is required that the service level that can be provided to the user or the application program is equal to or greater than the requested service level 113302. When response time (I/O response time with respect to the logical unit) is used as the metrics of SLA; the VM migration plan generation program 1101 judges whether or not the service level of the VM 2001 will be improved than the current service level by changing the path used by the host computer 200  (S4070). Specifically, it judges whether the I/O response performance with respect to the logical unit 390 (or the virtual logical unit 510) of the VM 2001 will be improved than the current performance (whether the response time will be shortened than the current state)…The judgement can be done, for example, by specifying the combination of paths from the host computer 200 to which the VM 2001 can migrate to the logical unit 390 related to the VM 2001…if the result of S4070 is positive, it means that the VM 2001 is operating on an inappropriate host computer 200, or issuing an I/O using an inappropriate path...If the VM 2001 is not operating on an appropriate host computer 200 (S4080: Yes), the VM migration plan generation program 1101 outputs a notice to the input/output device 130 to recommend migrating the VM 2001 (S4090); in a case where a host computer satisfying the requested service level of the VM that is more appropriate than the host computer currently executing the VM exists, the appropriate host computer to which the VM should be migrated can be selected; the management computer can search for a migration destination host computer capable of satisfying the service level of an application program (AP)… have the AP executed in a migration destination host computer…there are two access paths from the host computer 200 (a) to the logical unit…“path A”…“path B”…when failure occurs to path A (such as C-I/F) and the host computer 200 (a) switches the path for accessing the logical unit to path B, the I/O performance (response performance) is deteriorated, so that it may not be possible for the object (VM or AP) being executed in the host computer to satisfy the requested service level… the computer can judge whether the requested service level can be satisfied by executing VM or AP in the host computer 200 (b); an migrate the VM 2001 from the host computer 200 (a) to 200 (b)…the condition under which the VM 2001 can be migrated is that the host computers 200 (a) and 200 (b) are in a state capable of accessing (having access paths to) the same volume (logical unit or virtual logical unit). 
Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of mapping a path with I/O performance issue to a current host computer of SUZUKI into determining a path with I/O performance issue by a multipath I/O driver of NAGINENI-KOBASHI, such that a path with I/O performance issue would be mapped to a current host computer by a multipath I/O driver and responsively an I/O process using the problematic path to access a storage device would be migrated from the current host computer to a new host computer to avoid using the problematic path to access the storage device. One of ordinary skill in the art would have been motivated to do so because SUZUKI recognizes that it would have been advantageous to map a path performance issue (response time) to a current host in order to determine that an operation is on an inappropriate host and therefore should be migrated to a new host to avoid using the problematic path to access a storage device (¶ [0213] and ¶ [0009-0012], if the path(s) that can be used by from the host computer is/are either increased or not as a result of S1010, the VM migration plan generation program 1101 judges whether the service level of the VM 2001 can be improved or not (for example, if the response time is used as the metrics of SLA, whether the response performance can be improved or not). Then, the information of the host computer (migration destination host computer 200 of the VM 2001) capable of improving the service level can be output; select an appropriate host computer as the destination for migrating the VM that enables to improve the I/O performance…a plurality of host computers and a storage system…The storage system has a volume provided with a plurality of access paths from the host computer… If the management computer detects that there has been a change… selects the host computer capable of satisfying the requested service level based on the computed results). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of mapping a path with I/O performance issue to a current host computer as taught by SUZUKI into another known method of determining a path with I/O performance issue by a multipath I/O driver as taught by NAGINENI-KOBASHI to yield predictable and reasonably successful results of mapping a path with I/O performance issue to a current host computer by a multipath I/O driver, especially given that SUZUKI, NAGINENI, and KOBASHI are in the same field of determining I/O path response-time issue (KSR MPEP 2143).
 
Per claim 11, NAGINENI further teaches “wherein the paths over which the predetermined command is sent comprise paths associated with respective initiator-target pairs” (Col.6, Ln.31-33; Col.8, Ln.26-33; SERVER1 7 b initiated several I/O operations with respect to LUNs located on STOR0 11 a and STOR2 11 c; If there are no available paths to the target LUN… Any I/O request from a server which targets that LUN…updating the statistics of the paths participating in I/O). 

Per claims 14 and 21-22, NAGINENI further teaches “wherein the multi-path input-output driver is further configured: to select the input-output operations from the set of input-output queues for delivery to the storage system in accordance with a load balancing algorithm; and to adjust the load balancing algorithm based at least in part on the detected performance issue” (Col.11, Ln.55-62; Col.15, Ln.39-46; Col.10, Ln.12-16; Col.16, Ln.48-51; a path for a given I/O operation is selected based on…load-balancing considerations as well as relative path bandwidth considerations, for example. In the present example, this also includes a consideration of whether a path is marked as STANDBY or not. In accordance with the detailed discussion above, a STANDBY path is selected only if it is the last active path to a destination LUN; With queue-depth based throttling, the trigger will happen when the DMP statistics processing task finds that the number of outstanding I/Os on a path has exceeded a predetermined queue threshold. In both cases, as soon as the statistics task decides to throttle a path, it will be marked as THROTTLE. If there is an alternate path available, then I/Os on the throttled path will be scheduled on the alternate available paths; If the fluctuation in statistics crosses a threshold limit…mark the corresponding paths as STANDBY so that these paths will be used to send the I/O if and only if there are no alternate healthy paths available; a throttling process can be implemented based on…a queue backlog condition to allow a path to be cleared if unexpected slowness occurs). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NAGINENI-KOBASHI-SUZUKI, in view of HORIUCHI (U.S. Pub. No. 2011/0161520 A1).
Per claim 3, NAGINENI further teaches testing/probing paths periodically (Col.11, Ln.30-51; The age includes a number of age boundaries spaced at time intervals within the age duration. The path can then be probed at each age boundary to determine its health…the age could be given a default value of 5 with age boundaries of 1, such that the restore task would probe the path 5 times, before the age completes. In one example the duration of the age boundary could be 1 minute. Thus in the example of an age of 5 with a boundary of 1, the path would be tested after 1, 2, 3, 4 and 5 minutes). However, NAGINENI does not explicitly teaches measuring response times of paths periodically. Therefore NAGINENI-KOBASHI-SUZUKI does not explicitly teach “wherein the multi-path input-output driver is further configured to periodically send the predetermined command to the storage system over each of the plurality of paths”.
In analogous teaching of path response times, HORIUCHI teaches measuring a response time of a path to a storage system periodically by transmitting a command to the storage system to identify performance of the path (Fig.17, ¶ [0219], ¶ [0084] and claim 8, the storage system 100 may measure the response time of the path 402 by continuously (for example, periodically) performing polling that does not involve data write and read with respect to the external storage system 110; the storage system 100A transmits a request to write data from the port 208A to the logical volume 231C, and upon reception of the response thereto, can measure a time that elapses from the transmission of the request until the reception of the response as the response time; the performance of each of the data transfer paths extending from each of the ports to the another storage system is defined as a response time of each of the data transfer paths).
Thus, given the teaching of HORIUCHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of measuring a response time of a path to a storage system periodically of HORIUCHI into a multipath I/O driver measuring response times of paths from a host to a storage system by transmitting a predetermined command of NAGINENI-KOBASHI-SUZUKI, such that response times of paths from a host to a storage system would be measured by transmitting a predetermined command periodically by a multipath I/O driver. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of measuring a path response time periodically as taught by HORIUCHI into another known method of measuring response times of paths by a multipath I/O driver as taught by NAGINENI-KOBASHI-SUZUKI to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 4-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NAGINENI-KOBASHI-SUZUKI, in view of MARRIPUDI (U.S. Pub. No. 2008/0147893 A1).
Per claims 4 and 23, NAGINENI further teaches using SCSI Inquiry command to determine health of path (Col.7, Ln.33-34; Col.7, ln.55-58; DMP uses a SCSI inquiry to determine the health of a path; it then issues a SCSI inquiry to the path…Once the SCSI inquiry returns the status, the error processing task determines the health of the path). Although path health comprises a path response time, NAGINENI does not explicitly teach measuring a path response time using SCSI Inquiry command. Therefore NAGINENI-KOBASHI-SUZUKI does not explicitly teach “wherein the predetermined command comprises a particular type of command selected to elicit a response from the storage system”. [Comment: See Pg.2, Ln.25-Pg.3, Ln.3 of the specification of the present application for examples of command types, that can elicit a response from a storage system, comprising a SCSI command, a TUR command, an INQUIRY command]
In analogous teaching of measuring I/O performance, MARRIPUDI teaches using a SCSI Inquiry command for eliciting a response from a storage system and measuring a response time of an I/O path such that the measured response time comprises path delay (network delay) with a lower storage system delay (remote system processing delay), in comparison to other types of commands (¶ [0014], ¶ [0052] and ¶ [0036], SCSI commands such as … low-latency requests such as INQUIRY and TUR (Test Unit Ready); With respect to exemplary SCSI I/O Round-Trip Latency (Trt), an exemplary and/or average round-trip latency for a SCSI I/O… SCSI Command Type may involve…commands that require only buffer access on the storage device 112… Exemplary SCSI LUN Path Latency may involve estimates based on round-trip for commands (such as INQUIRY), for example, that may involve minimal and/or low processing by the SCSI device (LUN) as the storage device 112; command latency comprises the approximate time a device server as the storage array 114 takes to complete an I/O request. Certain commands such as formatting a disk drive are inherently slow and thus take greater amounts of time compared to I/O commands such as SCSI read or SCSI write). [Comment: the measured round-trip time is the “response time”.]
Thus, given the teaching of MARRIPUDI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using a SCSI Inquiry command to elicit a response from a storage system and to measure a path response time to comprise path delay with lower storage system delay of MARRIPUDI into a predetermined command for eliciting a response from a storage system and measuring path delay of NAGINENI-KOBASHI-SUZUKI, such that a predetermined command, a SCSI Inquiry command, would be used to elicit a response from a storage system and to measure a path response time which comprises path delay with lower storage system delay in comparison to other types of commands having higher storage system delays. One of ordinary skill in the art would have been motivated to do so because MARRIPUDI recognizes that it would have been advantageous to use SCSI Inquiry command to measure path delay via a response time with a minimal/lower storage system delay (¶ [0052], With respect to exemplary SCSI I/O Round-Trip Latency (Trt), an exemplary and/or average round-trip latency for a SCSI I/O… SCSI Command Type may involve…commands that require only buffer access on the storage device 112… Exemplary SCSI LUN Path Latency may involve estimates based on round-trip for commands (such as INQUIRY), for example, that may involve minimal and/or low processing by the SCSI device (LUN) as the storage device 112). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of I/O commands (using a SCSI Inquiry command to elicit a response from a storage system and to measure path delay with lower storage system delay) as taught by MARRIPUDI into another known method of using a command to elicit a response from a storage system and to measure path delay as taught by NAGINENI-KOBASHI-SUZUKI to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 5, NAGINENI further teaches using SCSI Inquiry command to determine health of path (Col.7, Ln.33-34; Col.7, ln.55-58; DMP uses a SCSI inquiry to determine the health of a path; it then issues a SCSI inquiry to the path…Once the SCSI inquiry returns the status, the error processing task determines the health of the path). Although path health comprises a path response time, NAGINENI does not explicitly teach measuring a path response time using SCSI Inquiry command. Therefore NAGINENI-KOBASHI-SUZUKI does not explicitly teach “wherein the predetermined command comprises a Small Computer System Interface (SCSI) command of a particular type”.
In analogous teaching of measuring I/O performance, MARRIPUDI teaches using a SCSI Inquiry command for measuring a response time of an I/O path such that the measured response time comprises path delay (network delay) with lower storage system delay (remote system processing delay), in comparison to other types of commands (¶ [0014], ¶ [0052] and ¶ [0036], SCSI commands such as … low-latency requests such as INQUIRY and TUR (Test Unit Ready); With respect to exemplary SCSI I/O Round-Trip Latency (Trt), an exemplary and/or average round-trip latency for a SCSI I/O… SCSI Command Type may involve…commands that require only buffer access on the storage device 112… Exemplary SCSI LUN Path Latency may involve estimates based on round-trip for commands (such as INQUIRY), for example, that may involve minimal and/or low processing by the SCSI device (LUN) as the storage device 112; command latency comprises the approximate time a device server as the storage array 114 takes to complete an I/O request. Certain commands such as formatting a disk drive are inherently slow and thus take greater amounts of time compared to I/O commands such as SCSI read or SCSI write). [Comment: the measured round-trip time is the “response time”.]
Thus, given the teaching of MARRIPUDI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using a SCSI Inquiry command to measure a path response time to comprise path delay with lower storage system delay of MARRIPUDI into a predetermined command for measuring path delay of NAGINENI-KOBASHI-SUZUKI, such that a predetermined command, a SCSI Inquiry command, would be used to measure a path response time to comprise path delay with lower storage system delay in comparison to other types of commands having higher storage system delays. One of ordinary skill in the art would have been motivated to do so because MARRIPUDI recognizes that it would have been advantageous to use SCSI Inquiry command to measure path delay via a response time with a minimal/lower storage system delay (¶ [0052], With respect to exemplary SCSI I/O Round-Trip Latency (Trt), an exemplary and/or average round-trip latency for a SCSI I/O… SCSI Command Type may involve…commands that require only buffer access on the storage device 112… Exemplary SCSI LUN Path Latency may involve estimates based on round-trip for commands (such as INQUIRY), for example, that may involve minimal and/or low processing by the SCSI device (LUN) as the storage device 112). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of I/O commands for measurement of path response time (a SCSI Inquiry command to measure path delay with lower storage system delay) as taught by MARRIPUDI into another known method of measuring I/O path response times using a predetermined command as taught by NAGINENI-KOBASHI-SUZUKI to yield predictable and reasonably successful results of using a SCSI inquiry command to measure path response times comprising path delay with lower storage system delay (KSR MPEP 2143).


Per claim 6, NAGINENI further teaches using SCSI Inquiry command to determine health of path (Col.7, Ln.33-34; Col.7, ln.55-58; DMP uses a SCSI inquiry to determine the health of a path; it then issues a SCSI inquiry to the path…Once the SCSI inquiry returns the status, the error processing task determines the health of the path). Although path health comprises a path response time, NAGINENI does not explicitly teach measuring a path response time using SCSI Inquiry command. Therefore NAGINENI-KOBASHI-SUZUKI does not explicitly teach “wherein the predetermined command comprises at least one of a Test Unit Ready (TUR) command, an Inquiry command, a Read Capacity command and a vendor unique command”.
In analogous teaching of measuring I/O performance, MARRIPUDI teaches using a SCSI Inquiry command for measuring a response time of an I/O path such that the measured response time comprises path delay (network delay) with lower storage system delay (remote system processing delay), in comparison to other types of commands (¶ [0014], ¶ [0052] and ¶ [0036], SCSI commands such as … low-latency requests such as INQUIRY and TUR (Test Unit Ready); With respect to exemplary SCSI I/O Round-Trip Latency (Trt), an exemplary and/or average round-trip latency for a SCSI I/O… SCSI Command Type may involve…commands that require only buffer access on the storage device 112… Exemplary SCSI LUN Path Latency may involve estimates based on round-trip for commands (such as INQUIRY), for example, that may involve minimal and/or low processing by the SCSI device (LUN) as the storage device 112; command latency comprises the approximate time a device server as the storage array 114 takes to complete an I/O request. Certain commands such as formatting a disk drive are inherently slow and thus take greater amounts of time compared to I/O commands such as SCSI read or SCSI write). [Comment: the measured round-trip time is the “response time”.]
Thus, given the teaching of MARRIPUDI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using a SCSI Inquiry command to measure a path response time to comprise path delay with lower storage system delay of MARRIPUDI into a predetermined command for measuring path delay of NAGINENI-KOBASHI-SUZUKI, such that a predetermined command, a SCSI Inquiry command, would be used to measure a path response time to comprise path delay with lower storage system delay in comparison to other types of commands having higher storage system delays. One of ordinary skill in the art would have been motivated to do so because MARRIPUDI recognizes that it would have been advantageous to use SCSI Inquiry command to measure path delay via a response time with a minimal/lower storage system delay (¶ [0052], With respect to exemplary SCSI I/O Round-Trip Latency (Trt), an exemplary and/or average round-trip latency for a SCSI I/O… SCSI Command Type may involve…commands that require only buffer access on the storage device 112… Exemplary SCSI LUN Path Latency may involve estimates based on round-trip for commands (such as INQUIRY), for example, that may involve minimal and/or low processing by the SCSI device (LUN) as the storage device 112). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of I/O commands for measurement of path response time (a SCSI Inquiry command to measure path delay with lower storage system delay) as taught by MARRIPUDI into another known method of measuring I/O path response times using a predetermined command as taught by NAGINENI-KOBASHI-SUZUKI to yield predictable and reasonably successful results of using a SCSI inquiry command to measure path response times comprising path delay with lower storage system delay (KSR MPEP 2143).


Claims 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NAGINENI-KOBASHI-SUZUKI, in view of SZABO (U.S. Pub. No. 2013/0121161 A1).
Per claims 7, 16, and 19, NAGINENI further teaches “wherein detecting a performance issue comprises: determining a current response time for the given path from a response by the storage system to a current instance of the predetermined command” (Col.8, Ln.34-35; Col.3, Ln.52-55; Col.14, Ln.17-2; Claim 1; Claim 2; Claim 9; the DMP driver… updating the statistics of the paths participating in I/O; proactively anticipate a possible unstable condition in the SAN by monitoring the response times of the I/O requests, and speed up the subsequent recovery by re-routing the packets through unaffected parts of the SAN; The throttling process of the present examples is based on the premise that the response of ongoing I/Os, measured as the time of completion of I/O… this sudden slowness can act as a trigger to throttle I/Os on affected paths; analyzing a first set of one or more statistics of a first path of the plurality of paths…analyzing a second set of one or more statistics of the first path by generating test traffic; determining that a time for completing an I/O request is below a predetermined amount of time; wherein the first and second sets of statistics include one or more of the following statistics: a start time of an I/O request, an end time of an I/O request).
Although NAGINENI further teaches determining that the I/O path response time is long (slow response), NAGINENI does not teach that the determination is based on comparing the response time with previously measured response time. Therefore NAGINENI-KOBASHI-SUZUKI does not teach “comparing the current response time to a previous response time for the given path as determined from a response by the storage system to a previous instance of the predetermined command; and responsive to the current response time being greater than the previous response time by more than a threshold amount, detecting the performance issue with the given path”.
In analogous teaching of network round-trip latency, SZABO teaches measuring a current response time and comparing the current response time to previously measured response time to determine an increase of response time. Then the increase is compared to a threshold and if the increase is greater than the threshold then a performance issue is detected for switching server or channel (Fig.4; ¶ [0047-0048], ¶ [0013] and ABSTRACT, a test data packet may be sent every 0.1 seconds. In step 402 a second data packet is received in response to the test data packet. In step 403 the response time of the pinged test data packet is determined, for example by calculating the difference in time of sending the test data packet and receiving the second data packet. The response time of the test data packet is compared with the response time of a previously sent test data packet, step 405, to determine whether the response time has changed by a set amount. For example, the response time is compared with a previous response time to determine whether the response time has become longer, i.e. an increase in the response time, which is indicative of the network having changed from a high speed channel (such as the dedicated transport channel) to a lower speed channel (such as the common transport channel). If no significant increase in response time is detected, i.e. the response time has not changed by a set amount, then the rate at which the test packets are sent is decreased, step 407 (i.e. the time interval between separate test data packets increased), the response time determined again, steps 402 and 403, and compared with a previous response time in step 405 to determine whether there has been any significant increase in response time, i.e. the response time changed by a set amount. Steps 402, 403, 405 and 407 are repeated until such time as a change in the response time by a set amount is detected in step 405. The change in response time can then be used to determine…Switching Threshold Value; The RTT measurement is usually carried out by sending a plurality of data packets (also known as ping packets) towards various servers and measuring the response times, such that a server having an acceptable RTT can be selected; determines a threshold value relating to a channel switching parameter that is being used by the telecommunications network to trigger a channel switching operation). 
Thus, given the teaching of SZABO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of comparing a current response time to previous response time with a threshold to determine performance issue of SZABO into determining performance issue of I/O path response times of NAGINENI-KOBASHI-SUZUKI, such that a current I/O path response time would be compared to previous I/O path response time to determine whether an increase in response time is greater than a threshold to determine a performance issue. One of ordinary skill in the art would have been motivated to do so because SZABO recognizes that it would have been advantageous to measure response time increase to determine whether a performance issue has happened and perform corrective actions accordingly (¶ [0013], ¶ [0046] and ABSTRACT, if a user wishes to play an online game, such as a quick action shooting game, the round trip time (RTT) of the communication link is critical in such fast pace games. A 100 ms latency will cause noticeable user experience degradation, while a 300 ms latency can make such games unplayable. One way for a user to avoid this problem is to select a server that provides the desired RTT in order to give the user an acceptable perceived quality. The RTT measurement is usually carried out by sending a plurality of data packets (also known as ping packets) towards various servers and measuring the response times, such that a server having an acceptable RTT can be selected; the channel switching parameters may be determined using active measurements. FIG. 4 shows such an active measurement embodiment that is suitable for use with the channel switching parameters shown in FIG. 2; determines a threshold value relating to a channel switching parameter that is being used by the telecommunications network to trigger a channel switching operation). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining performance issue via response time (increase by a threshold amount comparing to a previous response time) as taught by SZABO into another known method of determining performance issue via I/O path response times as taught by NAGINENI-KOBASHI-SUZUKI to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NAGINENI-KOBASHI-SUZUKI, in view of SATO (U.S. Pub. No. 2009/0006780 A1).
Per claim 12, NAGINENI further teaches a host detecting a performance issue with a path to a storage system (Col.13, Ln.16-18; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY). However, NAGINENI does not teach that the host notifies a host administrator for the issue. Therefore NAGINENI-KOBASHI-SUZUKI does not teach “wherein the host device is configured to generate a notification for delivery to a host administrator responsive to detection of the performance issue with the given path”.
In analogous teaching of monitoring path performance between a host and storage system, SATO teaches that a host detects a performance issue for a path from the host to a storage system and notifies the performance issue to a host administrator (Fig.1, ¶ [0056], ¶ [0130-0131] and ¶ [0136], The user then operates the management server, and has it display the host list screen 47 shown in FIG. 5. The host list screen 47 displays an ID (“Name”) for each of the hosts managed by the management server and the last time path information on each path connected to the relevant host; with the storage system 1, the path management manager 14 in each operation host 2 always monitors the presence of failures for the paths connected to the operation host 2 concerned. When the path management manager 14 detects a failure occurrence in either path connected to the operation host 2, it sends alert information on: …the level of importance of the path failure…and the path ID for the path to the management server 6. In the management server 6, the storage device 32 (FIG. 1) stores the alert management table 91 shown in FIG. 22. The alert management table 91 is used by the integrated path management manager 33 (FIG. 1) in the management server 6 in order to control uniform management for the path failures in the storage system 1; the display on the alert display screen 90…path management manager 33 in the management server 6, which has received the alert information on the path failure from the operation host 2).
Thus, given the teaching of SATO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a host detects and notifies a path performance issue to a host administrator of SATO into a host detecting a path response-time issue of NAGINENI-KOBASHI-SUZUKI, such that a host would detect a response-time performance issue of a path and notify the issue to a host administrator. One of ordinary skill in the art would have been motivated to do so because SATO recognizes that it would have been advantageous to report path performance issue to a host administrator so that path maintenance or alternative path can be determined  (¶ [0062-0063] and ¶ [0139], the management server 6 is provided with an alternate path retrieval and display function for controlling uniform management for the paths set between the operation hosts 2 and the storage apparatus 4; retrieving an alternate path for the path going…; the integrated path management manager 33… judges whether or not the maintenance attribute for the path has been set to “ON”). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of path issue notification (from a host to a host administrator) as taught by SATO into another known method of detected path response-time issue by a host as taught by NAGINENI-KOBASHI-SUZUKI to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NAGINENI-KOBASHI-SUZUKI, in view of PARNELL (U.S. Pub. No. 2017/0220406 A1).
Per claim 13, NAGINENI further teaches a host detecting a performance issue with a path to a storage system (Col.13, Ln.16-18; the DMP driver being notified of an I/O failure and the DMP marking a path as failed or STANDBY). However, NAGINENI does not teach that the host notifies the storage system for the issue. Therefore NAGINENI-KOBASHI-SUZUKI does not teach “wherein the host device is configured to generate a notification for delivery to the storage system responsive to detection of the performance issue with the given path”.
In analogous teaching of I/O performance monitoring, PARNELL teaches that a host detects an I/O error associated with a storage system and responsively notifies the storage system (Fig.1, ¶ [0017] and ¶ [0061], the host 102 is structured to detect I/O errors… corresponding to corrupted data that is communicated to and/or from the storage system 104…the host 102 is structured to notify the storage system 104 regarding errors that are detected, by sending messages to the storage system 104 via the network 106; a host notifies a storage controller that an I/O error is detected. The host may include in the notification an identifier of a storage volume corresponding to the I/O).
Thus, given the teaching of PARNELL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a host detects and notifies an I/O performance issue to a storage system of PARNELL into an I/O path response-time issue detected by a host of NAGINENI-KOBASHI-SUZUKI, such that a response time performance issue of an I/O path associated with a storage system would be detected and reported to the storage system by a host . One of ordinary skill in the art would have been motivated to do so because PARNELL recognizes that it would have been advantageous to report an issue associated with a storage system to the storage system so that the storage system can be aware of where the performance issue happens (¶ [0040], a host may detect an I/O error corresponding to corrupted data received from the storage controller and notify the storage controller regarding the corrupted data. The detecting may further include identifying one or more data sectors, one or more storage stripes, and/or one or more volumes corresponding to one or more locations where each error is detected). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of path issue notification (from a host to a storage system) as taught by PARNELL into another known method of detected path response-time issue by a host as taught by NAGINENI-KOBASHI-SUZUKI to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over NAGINENI-KOBASHI-SUZUKI, in view of THOMAS (U.S. Pub. No. 2014/0310401 A1).
Per claim 25, SUZUKI further teaches “wherein the at least one automated action relating to the particular application comprises initiating migration of the particular application from a first […host…] machine that utilizes the given path to a second […host…] machine that does not utilize the given path” (Fig.19, Fig.20, Fig.22, S4070-S4090; ¶ [0060], ¶ [0152], ¶ [0221-0223], ¶ [0226], ¶ [0239-0243], ¶ [0077], Each VM 2001 can execute an application program (AP) 2005 as if it is a stand-alone physical computer; each VM 2001 is required that the service level that can be provided to the user or the application program is equal to or greater than the requested service level 113302. When response time (I/O response time with respect to the logical unit) is used as the metrics of SLA; the VM migration plan generation program 1101 judges whether or not the service level of the VM 2001 will be improved than the current service level by changing the path used by the host computer 200  (S4070). Specifically, it judges whether the I/O response performance with respect to the logical unit 390 (or the virtual logical unit 510) of the VM 2001 will be improved than the current performance (whether the response time will be shortened than the current state)…The judgement can be done, for example, by specifying the combination of paths from the host computer 200 to which the VM 2001 can migrate to the logical unit 390 related to the VM 2001…if the result of S4070 is positive, it means that the VM 2001 is operating on an inappropriate host computer 200, or issuing an I/O using an inappropriate path...If the VM 2001 is not operating on an appropriate host computer 200 (S4080: Yes), the VM migration plan generation program 1101 outputs a notice to the input/output device 130 to recommend migrating the VM 2001 (S4090); in a case where a host computer satisfying the requested service level of the VM that is more appropriate than the host computer currently executing the VM exists, the appropriate host computer to which the VM should be migrated can be selected; the management computer can search for a migration destination host computer capable of satisfying the service level of an application program (AP)… have the AP executed in a migration destination host computer…there are two access paths from the host computer 200 (a) to the logical unit…“path A”…“path B”…when failure occurs to path A (such as C-I/F) and the host computer 200 (a) switches the path for accessing the logical unit to path B, the I/O performance (response performance) is deteriorated, so that it may not be possible for the object (VM or AP) being executed in the host computer to satisfy the requested service level… the computer can judge whether the requested service level can be satisfied by executing VM or AP in the host computer 200 (b); an migrate the VM 2001 from the host computer 200 (a) to 200 (b)…the condition under which the VM 2001 can be migrated is that the host computers 200 (a) and 200 (b) are in a state capable of accessing (having access paths to) the same volume (logical unit or virtual logical unit). [Comment: the combination and motivation is the same as that of claim 15.]
However, SUZUKI realizes migrating the application from a first host machine/computer that utilizes a problematic path to a second host machine/computer that does not utilize the problematic path, by migrating the VM that executes the application from the first host machine/computer to the second host machine/computer, instead of migrating the application from a first virtual machine to a second virtual machine. 
In analogous teaching of migrating an application, THOMAS teaches migrating an application can be realized by either migrating the application from a first VM to a second VM, or migrating a VM that executes the application from a first computer to a second computer (¶ [0028], ¶ [0015], if the management system 106 proposes (block 208) to make a change to a characteristic of one of the processing resources 104 it sends a computing resource configuration change request (210) to an SLA compliance module 110 associated with automatable representations of the management guidelines 108. Examples of a computing resource configuration change may include a proposal to move a software application from one virtual machine to another virtual machine in real-time or in substantially real-time, to move a virtual machine from one computer server to another computer server; one or multiple software applications may execute on each virtual machine. As the usage of different ones or instances of the software applications changes over time, the management system 106 may modify the configuration of different ones of the computer resources 104. For example, the management system 106 may modify on which virtual machine a particular application is executed, may modify on which physical computer server a virtual machine (and the applications running thereon) are executed, and so on. This may be performed, for example, to enable a software application running on a lightly-loaded computer server to be moved to run on a different computer server … the management system 106 may enable virtual machines and their respective software applications running on a highly-loaded computer server to be moved to run on a different computer server, thereby reducing the processing load on the original computer server. Such physical automation and virtualization lifecycle automation techniques enable virtual machines, and their software applications, to be moved from one physical machine and/or virtual machine to another with little or no disruption to the performance of the applications as they are used by remote clients). 
Thus, given the teaching of THOMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the teaching of migrating an application from a first computer that utilizes a problematic path to a second computer that does not utilize the problematic path, as taught by NAGINENI-KOBASHI-SUZUKI, with migrating an application from a first virtual machine to a second virtual machine, as taught by THOMAS, such that an application would be migrated from a first virtual machine that utilizes a problematic path to a second virtual machine that does not utilize the problematic path. One of ordinary skill in the art would have been motivated to do so because THOMAS recognizes that migrating an application can be realized by either migrating the application from a first VM to a second VM, or migrating a VM that executes the application from a first computer to a second computer, namely equivalence or easy substitutes. THOMAS further recognizes that it would have advantageous to move application via these methods to provide efficiency and resilience in case of a failure (¶ [0028], ¶ [0021], if the management system 106 proposes (block 208) to make a change to a characteristic of one of the processing resources 104 it sends a computing resource configuration change request (210) to an SLA compliance module 110 associated with automatable representations of the management guidelines 108. Examples of a computing resource configuration change may include a proposal to move a software application from one virtual machine to another virtual machine in real-time or in substantially real-time, to move a virtual machine from one computer server to another computer server; one or multiple software applications may execute on each virtual machine. As the usage of different ones or instances of the software applications changes over time, the management system 106 may modify the configuration of different ones of the computer resources 104. For example, the management system 106 may modify on which virtual machine a particular application is executed, may modify on which physical computer server a virtual machine (and the applications running thereon) are executed, and so on. This may be performed, for example, to enable a software application running on a lightly-loaded computer server to be moved to run on a different computer server … the management system 106 may enable virtual machines and their respective software applications running on a highly-loaded computer server to be moved to run on a different computer server, thereby reducing the processing load on the original computer server. Such physical automation and virtualization lifecycle automation techniques enable virtual machines, and their software applications, to be moved from one physical machine and/or virtual machine to another with little or no disruption to the performance of the applications as they are used by remote clients; Being able to move software applications and application data around between different computing resources in different locations enables data center operators to operate their data centers efficiently, as well as providing a good level of resilience in case of failure of one or more computing resources). Additionally, one of ordinary skill in the art would have been motivated to do so because this is simple substitution of one known element for another to obtain predictable results (KSR MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANNAH S WANG/Primary Examiner, Art Unit 2454